China New Energy Group Company
17th Floor, HongJi Building, JinWei Road
HeBei District, Tianjin, China


August 20, 2008


China Hand Fund I, LLC
558 Lime Rock Road
Lime Rock, CT 06039
Attn: Gregory Dryer



 
Re:
Series A Convertible Preferred Stock Securities Purchase Agreement by and
between China New Energy Group Company and China Hand Fund I, LLC

 
Dear Gregory:
 
In connection with the Series A Convertible Preferred Stock Securities Purchase
Agreement (the “Purchase Agreement”), dated August 8, 2008, between China New
Energy Group Company (the “Company”) and China Hand Fund I, LLC (together with
its successors and assigns, collectively, “China Hand”), we hereby agree that
the Company will, following the closing of the transactions contemplated by the
Purchase Agreement (the “Closing”), undertake the following actions
(collectively, the “Company Obligations”):
 

 
1.
The Company shall obtain, or cause Tianjin SingOcean Public Utility Development
Co., Ltd. (“SingOcean”) to obtain, the relevant governmental permits and/or
certificates regarding project application, land use, construction and operation
of Tianjin SingOcean Public Utility Development Co., Ltd. - Dashiqiao Division
and its Dashiqiao Pipeline Gas Engineering Construction Project;

 

 
2.
The Company shall cause Willsky Development, Ltd. (“Willsky”) to contribute the
remaining $5,445,000 due to the registered capital of SingOcean, and shall
obtain all relevant governmental approvals and certificates indicating that
SingOcean is a validly existing company in the People’s Republic of China
(“PRC”) and is in good standing in accordance with PRC law; and

 

 
3.
The Company shall cause SingOcean to replace its existing foreign exchange
registration certificate in accordance with relevant PRC law, and shall have
such new foreign exchange registration certificate recorded with, and examined
by, the relevant governmental authority.

 

 
4.
The Company shall obtain, or cause SingOcean to obtain, a legal opinion from its
PRC counsel with respect to the matters outlined in paragraphs 1 through 3 above
in a form that is reasonably satisfactory to China Hand.

 
The Company hereby agrees that all actions and requirements of each of the
Company Obligations will be performed to the satisfaction of China Hand and its
legal counsel located in the People’s Republic of China within seventy (70) days
of the Closing (the “Cure Period”) that if the Company Obligations are not
satisfied within the Cure Period, that the Company shall be obligated to pay to
China Hand, as liquidated damages and not as a penalty, $90,000, representing
one percent (1%) of China Hand’s investment pursuant to the Purchase Agreement,
on the seventy first (71st) day following the Closing, and an additional $90,000
every thirty (30) days thereafter until the Company Obligations have been
satisfied (the “Liquidated Damages”); provided, however, that no Liquidated
Damages shall be due to China Hand hereunder if the Company Obligations are
satisfied on or before the ninetieth (90th) day following the Closing; provided
further, that any Liquidated Damages due hereunder shall be payable on a
pro-rata basis until the Company Obligations are satisfied. Notwithstanding the
foregoing, the maximum aggregate Liquidated Damages payable hereunder shall be
$900,000, or ten percent (10%) of China Hand’s investment pursuant to the
Purchase Agreement.


--------------------------------------------------------------------------------


 
Further, each of the parties who are signatories to this Letter Agreement agrees
as follows: (i) this Letter Agreement and the Transaction Documents (as defined
in the Purchase Agreement) constitute the entire agreement between the parties
regarding the subject matter hereof and supersedes all prior understandings,
agreements, or representations by or between the parties, written or oral, to
the extent they related in any way to the subject matter hereof; (ii) no
changes, modifications, or waivers to this Letter Agreement will be effective
unless in writing and signed by each of the signatories hereto; (iii) the terms
and conditions of this Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of laws provisions of such state; (iv) none of the parties signatory
hereto may assign its rights or delegate its duties under this Letter Agreement
without the express prior written consent of the other party, which consent
shall not be unreasonably withheld; (v) this Letter Agreement may be executed in
two or more counterparts, each of which shall be deemed an original and all of
which, together, shall constitute one and the same instrument; (vi) facsimile
execution and delivery of this Letter Agreement is legal, valid and binding
execution and delivery for all purposes.


Please indicate your consent to the terms of this Letter Agreement by executing
Letter Agreement in the space provided below.


Very truly yours,
 
CHINA NEW ENERGY GROUP COMPANY
   
By:
/s/ Jiaji Shang
Printed Name: Jiaji Shang
Title: Chairman



Accepted and Agreed as of
the date of this letter:


CHINA HAND FUND I, LLC
   
By:
/s/ John D. Kuhns
Printed Name: John D. Juhns
Title: Member-Manager

 

--------------------------------------------------------------------------------


 